Citation Nr: 1613942	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  13-15 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral foot condition, claimed as pes planus.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for right knee arthralgia with osteoarthritis, to include as secondary to a bilateral foot condition.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for left knee arthralgia with osteoarthritis, to include as secondary to a bilateral foot condition.

4.  Entitlement to service connection for bilateral foot condition, claimed as pes planus.

5.  Entitlement to service connection for right knee arthralgia with osteoarthritis, to include as secondary to a bilateral foot condition.

6.  Entitlement to service connection for left knee arthralgia with osteoarthritis, to include as secondary to a bilateral foot condition.

7.  Entitlement to service connection for cervical strain with arthritis, to include as secondary to bilateral foot condition.

8.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2010 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran requested a Board hearing and was scheduled for a hearing in March 2016.  However, the Veteran did not report for the hearing.  Consequently, he is deemed to have waived his hearing request.  See 38 C.F.R. §§ 20.703, 20.704 (2015).  Therefore, the Board may proceed to adjudicate this appeal.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issues of entitlement to service connection for bilateral foot condition, bilateral knee arthralgia with osteoarthritis, cervical strain with arthritis; and entitlement to a disability rating in excess of 30 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2010 rating decision denied service connection for bilateral foot condition.  The rating decision was not appealed nor was new and material evidence received within the appeal period.

2.  The evidence received since the last final rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral foot condition, and raises a reasonable possibility of substantiating that claim.

3.  A January 2010 rating decision denied service connection for bilateral knee arthralgia with osteoarthritis.  The rating decision was not appealed nor was new and material evidence received within the appeal period.

4.  The evidence received since the last final rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral knee arthralgia with osteoarthritis, and raises a reasonable possibility of substantiating that claim.





CONCLUSIONS OF LAW

1.  The January 2010 rating decision that denied service connection for bilateral foot condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for bilateral foot condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (West 2015).

3.  The January 2010 rating decision that denied service connection for right knee arthralgia is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

4.  New and material evidence has been received to reopen a claim of entitlement to service connection for right knee arthralgia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (West 2015).

5.  The January 2010 rating decision that denied service connection for left knee arthralgia is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

6.  New and material evidence has been received to reopen a claim of entitlement to service connection for left knee arthralgia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (West 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Without deciding whether the notice and development requirements of VCAA have been satisfied with respect to the Veteran's claims, the Board concludes that there is no prejudice in the Board adjudicating his claims.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  New and Material Evidence Analysis

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2015) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reviewing the evidence added to the claims folder since the January 2010 denial, the Board finds that additional evidence has been received which is sufficient to reopen the Veteran's claims for entitlement to service connection for bilateral foot condition and bilateral knee arthralgia.  At the time of the January 2010 denial, the Veteran had not explained in detail how he injured his feet or knees.  In an August 2011 statement, the Veteran wrote that during his tour in Vietnam, he was assigned to stack artillery shells, each weighing approximately 50lbs, into a 4 foot high pile placed in a cargo net.  The Veteran wrote that he jumped off this pile numerous times, injuring his feet and leading to a bone break.  He also noted that this led to other injuries in his knees and spine.  This evidence was not before the RO in January 2010 and it is not cumulative or redundant evidence then of record.  It raises a reasonable possibility of substantiating the Veteran's claims.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that 38 C.F.R. § 3.156(b) (2014) contemplates additional development following reopening a claim in order to substantiate the claim).  Accordingly, the Board finds that new and material evidence has been added to the record since the January 2010 decision and the claims must be reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral foot condition, claimed as pes planus, is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for right knee arthralgia with osteoarthritis, to include as secondary to a bilateral foot condition, is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for left knee arthralgia with osteoarthritis, to include as secondary to a bilateral foot condition, is reopened, and to that extent only, the appeal is granted.


REMAND

The Board notes that in a December 2009 Compensation and Pension (C&P) examination report, the examiner opined that the Veteran's bilateral foot condition was less likely than not caused by or a result of an in-service injury, event, or illness.  The rationale provided was that although there was evidence of in-service pain and treatment of the Veteran's bilateral feet, no follow-up post-service foot care had been documented.  The Board notes however, that continuity of symptoms and not continuity of treatment is required for service connection.  Savage v. Gober, 10 Vet. App. 488 (1997).  Additionally, the Board notes that on the Veteran's September 1967 Report of Medical Examination for pre-induction, the examiner noted that the Veteran had second degree pes planus.  The December 2009 C&P examiner never addressed or acknowledged the Veteran's pre-service pes planus.  

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. 
§ 3.306 (2015).  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  In light of the complaints of foot pain in service, a new VA examination is necessary to determine if the Veteran's pes planus was aggravated by active service.

Concerning the issues of entitlement to service connection for right and left knee arthralgia and a cervical strain, the Board notes that the Veteran has never had examinations to determine if they were etiologically related to active service, or secondarily related to his foot condition.  In his August 2011 statement, the Veteran wrote that as a result of his duties stacking artillery shells, he injured his feet and other parts of his body, including his knees and back.  New VA examinations are necessary to determine if the Veteran's current knee and cervical spine conditions were caused or aggravated by his bilateral foot condition.

Finally, concerning the issue of entitlement to a disability rating in excess of 30 percent for PTSD, in a November 2010 VA treatment report, the examiner noted that the Veteran's PTSD symptoms had increased.  The Board notes that the last examination the Veteran had to evaluate his PTSD was in July 2010.  Given that the Veteran's symptoms have increased, and the gap in time since his last examination, a new VA examination is necessary to determine the current nature, extent, and severity of his PTSD.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for bilateral foot condition, bilateral knee arthralgia, cervical strain with arthritis, and service-connected PTSD.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2. Ask the Veteran to provide a release for relevant outstanding private records of treatment.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3. After the above has been completed, schedule the Veteran for an appropriate VA podiatric examination to determine the etiology of any diagnosed foot condition, to include pes planus.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, all findings should be reported in detail, and all opinions must be supported by a rationale.

The examiner is asked to address the following questions:

a. Is it at least as likely as not (a 50 percent probability or more) that the pes planus noted at the time of the Veteran's enlistment examination increased in severity during the Veteran's period of active service.  A complete explanation for the opinion must be provided.

b. If it is determined that the pes planus noted at entry increased in severity during service, was any increase clearly and unmistakably (obviously, manifestly or undebatable) due to the natural progress of the disease.  Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  A complete explanation for the opinion must be provided.

4. Schedule the Veteran for an appropriate VA orthopedic examination to determine the etiology of any diagnosed bilateral knee arthralgia, to include osteoarthritis.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, all findings should be reported in detail, and all opinions must be supported by a rationale.

The examiner is asked to address whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral knee arthralgia was caused or chronically aggravated by his bilateral foot condition.

5. Schedule the Veteran for an appropriate VA spine examination to determine the etiology of any diagnosed cervical strain, to include arthritis.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, all findings should be reported in detail, and all opinions must be supported by a rationale.

The examiner is asked to address whether it is at least as likely as not (50 percent probability or more) that the Veteran's current cervical strain was caused or chronically aggravated by his bilateral foot condition.

6. Schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of his service-connected PTSD.  The entire claims folder, including this remand, should be made available to and reviewed by the examiner.  All necessary tests should be performed and all findings should be reported in detail.  The examiner is requested to provide a description of all subjective complaints and objective findings and to provide a description of the extent to which PTSD affects social and industrial functioning. 

7. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the AOJ must furnish the Veteran and his agent with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


